Name: Council Implementing Regulation (EU) 2019/672 of 29 April 2019 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  civil law
 Date Published: nan

 30.4.2019 EN Official Journal of the European Union L 114/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/672 of 29 April 2019 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EU) No 401/2013 of 2 May 2013 concerning restrictive measures in respect of Myanmar/Burma and repealing Regulation (EC) No 194/2008 (1), and in particular Article 4i(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 May 2013, the Council adopted Regulation (EU) No 401/2013. (2) In accordance with Article 4i(1) of Regulation (EU) No 401/2013, the Council has reviewed the list of designated persons and entities set out in Annex IV to that Regulation. (3) For two listings updated information has been received, and for all listed persons their gender should be included. (4) Annex IV to Regulation (EU) No 401/2013 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) No 401/2013 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2019. For the Council The President G. CIAMBA (1) OJ L 121, 3.5.2013, p. 1. ANNEX Entries 1 to 14 in the list of persons and entities set out in Annex IV to Regulation (EU) No 401/2013 are replaced by the following entries: Name Identifying information Reasons Date of listing 1. Aung Kyaw Zaw Date of birth: 20 August 1961 Gender: male Passport No: DM000826 Date of issue: 22 November 2011 Date of expiry: 21 November 2021 Military identification number: BC 17444 Lieutenant General Aung Kyaw Zaw was the Commander of the Bureau of Special Operations No 3 of the Myanmar Armed Forces (Tatmadaw) from August 2015 to the end of 2017. The Bureau of Special Operations No 3 oversaw the Western Command and, in that context, Lieutenant General Aung Kyaw Zaw is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State by the Western Command during that period. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 2. Maung Maung Soe Date of birth: March 1964 Gender: male National Identification Number: Tatmadaw Kyee 19571 Major General Maung Maung Soe was the Commander of the Western Command of the Myanmar Armed Forces (Tatmadaw) from October 2016 to 10 November 2017 and oversaw the military operations in Rakhine State. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State by the Western Command during that period. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 3. Than Oo Date of birth: 12 October 1973 Gender: male Military identification number: BC 25723 Brigadier General Than Oo is the Commander of the 99th Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 99th Light Infantry Division. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 4. Aung Aung Gender: male Military identification number: BC 23750 Brigadier General Aung Aung is the Commander of the 33rd Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 33rd Light Infantry Division. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 5. Khin Maung Soe Date of birth: 1972 Gender: male Brigadier General Khin Maung Soe is the Commander of the Military Operation Command 15, also sometimes known as the 15th Light Infantry Division, of the Myanmar Armed Forces (Tatmadaw), under which Infantry Battalion No 564 falls. In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the Military Operation Command 15, in particular by Infantry Battalion No 564. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 6. Thura San Lwin Date of birth: 17 March 1959 Gender: male Brigadier General Thura San Lwin was the Commander of the Border Guard Police from October 2016 until early October 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State by the Border Guard Police during that period. These include unlawful killings and systematic burning of Rohingya houses and buildings. 25.6.2018 7. Thant Zin Oo Gender: male Thant Zin Oo is the Commander of the 8th Security Police Battalion. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State in the second half of 2017 by the 8th Security Police Battalion. The serious human rights violations include unlawful killings and systematic burning of Rohingya houses and buildings. Those violations were conducted in conjunction with and in direct support of the 33rd Light Infantry Division of the Myanmar Armed Forces (Tatmadaw) led by Brigadier General Aung Aung. Thant Zin Oo is therefore associated with listed person, Brigadier General Aung Aung. 25.6.2018 8. Ba Kyaw Gender: male Ba Kyaw is a Staff Sergeant in the 564th Light Infantry Battalion (LIB) of the Myanmar Armed Forces (Tatmadaw). He committed atrocities and serious human rights violations, including murder, deportation and torture, against the Rohingya population in Rakhine State in the second half of 2017. In particular, he has been identified as one of the key perpetrators of the Maung Nu massacre on 27 August 2017. 21.12.2018 9. Tun Naing Gender: male Tun Naing is the Commanding Officer of the Border Guard Police (BGP) base in Taung Bazar. In that capacity, he is responsible for the atrocities and serious human rights violations against the Rohingya population in Rakhine State committed by the BGP in Taung Bazar before, around and after 25 August 2017, including forced detention, ill-treatment and torture. 21.12.2018 10. Khin Hlaing Date of birth: 2 May 1968 Gender: male Brigadier General Khin HLaing is the former Commander of the 99th Light Infantry Division (LID) and the current Commander of the North-eastern Command of the Myanmar Armed Forces (Tatmadaw). As the Commander of the 99th LID he oversaw military operations carried out in Shan State in 2016 and early 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against ethnic minority villagers in Shan State in the second half of 2016 by the 99th LID. These include unlawful killings, forced detention and destruction of villages. 21.12.2018 11. Aung Myo Thu Gender: male Major Aung Myo Thu is the Field Unit Commander of 33rd Light Infantry Division (LID) of the Myanmar Armed Forces (Tatmadaw). As the Field Unit Commander of the 33rd LID he oversaw military operations carried out in Rakhine State in 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 33rd LID. These include unlawful killings, sexual violence and forced detention. 21.12.2018 12. Thant Zaw Win Gender: male Thant Zaw Win is a Major in the 564th Light Infantry Battalion (LIB) of the Myanmar Armed Forces (Tatmadaw). In that capacity, he oversaw military operations carried out in Rakhine State and is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State by the 564th LIB, notably in and around Maung Nu village on 27 August 2017. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 21.12.2018 13. Kyaw Chay Gender: male Kyaw Chay is a Corporal in the Border Guard Police (BGP). He was formerly based in Zay Di Pyin and was the Commanding Officer of the BGP base in Zay Di Pyin in the period around 25 August 2017 when a series of human rights violations were committed by the BGP under his command. In that context, he is responsible for the atrocities and serious human rights violations by the BGP against the Rohingya population in Rakhine State in that period. He also participated in serious human rights violations. These violations include the ill-treatment of detainees and torture. 21.12.2018 14. Nyi Nyi Swe Gender: male Major General Nyi Nyi Swe is the former Commander of the Northern Command of the Myanmar Armed Forces (Tatmadaw). In that capacity, he is responsible for the atrocities and serious human rights violations committed in Kachin State from May 2016 to April 2018 (until his appointment as Commander of the South-western Command) by the Northern Command, including ill-treatment of civilians. He is also responsible for obstructing the provision of humanitarian assistance to civilians in need in Kachin State in that period, in particular the blocking of food transports. 21.12.2018